DETAILED ACTION
1.	Claims 1-15 of U.S. Application 16/810218 filed on March 5, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 5, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claim 5 is objected to because of the following informalities:  
Claim 5, line 3, “the full length” should be -- a full length --.
Claim 5, lines 3 and 4, “the full length” should be -- a full length --.
Claim 11, line 3, “the full length” should be -- a full length --.
Claim 13, lines 2 and 3, “the full length” should be -- a full length --.
Claim 15, line 3, “the full length” should be -- a full length --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamb (U.S. PGPub No. 20140328670).
	Regarding claim 1, Lamb teaches (see figs. 2 and 5 below) a motor (20) (¶ 20; ¶ 21) comprising: 
a case (10, 11) (¶ 29); and 
a partition (5) that is fitted into the case (10, 11) and has an easily deformable part (60, since element 60 is an elastomeric material that can be deformed or stretched, see Abstract; ¶ 27; ¶ 28) formed on an outer peripheral surface for dispersing and dissipating vibration transmitted between the case (10, 11) and the partition (5) (Abstract; ¶ 5; ¶ 9; ¶ 19; ¶ 27 to ¶ 29), 
wherein a space (see annotated fig. 2 below) is formed in the easily deformable part (60) (fig. 2; Abstract; ¶ 27 to ¶ 29).


    PNG
    media_image1.png
    303
    873
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    501
    645
    media_image2.png
    Greyscale

claim 2/1, Lamb teaches (see figs. 2 and 5 above) the easily deformable part (60) has a plurality of support pieces (62) that protrude from the outer peripheral surface of the partition (5) toward an outside of the case (10, 11) in a radial direction, and the plurality of support pieces (62) is disposed alternately with the space (see annotated fig. 2 above) in a circumferential direction of the case (Abstract; ¶ 5; ¶ 9; ¶ 19; ¶ 27 to ¶ 29).
Regarding claim 8/1, Lamb teaches (see figs. 2 and 5 above) the easily deformable part (60) includes: a dispersion dissipation damping part (this is a function of the elastic deformable material) that disperses the vibration and dissipates the22SH GA 9907 dispersed vibration; and a material damping part (this is a function of the elastic deformable material) that dissipates the vibration by friction between molecules when the easily deformable part is deformed (Abstract; ¶ 5; ¶ 9; ¶ 19; ¶ 27 to ¶ 29).
Regarding claim 9/2/1, Lamb teaches (see figs. 2 and 5 above) the easily deformable part (60) includes: a dispersion dissipation damping part (this is a function of the elastic deformable material) that disperses the vibration and dissipates the22SH GA 9907 dispersed vibration; and a material damping part (this is a function of the elastic deformable material) that dissipates the vibration by friction between molecules when the easily deformable part is deformed (Abstract; ¶ 5; ¶ 9; ¶ 19; ¶ 27 to ¶ 29).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

9.	Claims 3-5, 7, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb in view of Tamada (U.S. PGPub No. 20150266441).
Regarding claim 3/2/1, Lamb teaches (see figs. 2 and 5 above) a length in the circumferential direction in which each of the support pieces (62) comes into contact with an inner peripheral surface of the case (10, 11) is a contact length and when a length in the circumferential direction between the plurality of support pieces (62) adjacent to each other in the circumferential direction along the inner peripheral surface of the case is a non-contact length (Abstract; ¶ 5; ¶ 9; ¶ 19; ¶ 27 to ¶ 29).
Lamb does not explicitly teach a value obtained by dividing the contact length by a sum of the contact length and the non-contact length is 0.4 to 0.6.
However, Tamada teaches (see fig. 14A) a value obtained by dividing the contact length (W) by a sum of the contact length and the non-contact length is 0.4 to 0.6 (W+D) (W=10mm; D=10mm, therefore W/(W+D) = 0.5, see ¶ 62 to ¶ 63 for cited dimensions) in order to provide a low cost, lightweight energy absorber that reduces local variation in energy-absorbing property (Tamada, ¶ 34; ¶ 35).

    PNG
    media_image3.png
    286
    725
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamb and provide a value obtained by dividing the contact length by a sum of the contact length and the non-contact length is 0.4 to 0.6 as taught by Tamada in order to provide a low cost, lightweight energy absorber that reduces local variation in energy-absorbing property (Tamada, ¶ 34; ¶ 35).
Regarding claim 4/2/1, Lamb teaches the device of claim 2 but does not explicitly teach a ratio of the length in the circumferential direction between the plurality of support pieces adjacent in the circumferential direction along the inner peripheral surface of the case with respect to a distance in the radial direction from the inner peripheral surface of the case to a bottom of the space is 1 to 2.
However, Tamada teaches (see fig. 14A above) a ratio of the length in the circumferential direction between the plurality of support pieces (28) (length with support pieces [28} is D= 10mm) adjacent in the circumferential direction along the inner peripheral surface of the device with respect to a distance in the radial direction 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamb and provide a ratio of the length in the circumferential direction between the plurality of support pieces adjacent in the circumferential direction along the inner peripheral surface of the case with respect to a distance in the radial direction from the inner peripheral surface of the case to a bottom of the space is 1 to 2 as taught by Tamada in order to provide a low cost, lightweight energy absorber that reduces local variation in energy-absorbing property (Tamada, ¶ 34; ¶ 35).
Regarding claim 5/2/1, Lamb teaches the device of claim 2 but does not explicitly teach a total ratio of length in the circumferential direction in which each of the support pieces comes into contact with the inner peripheral surface of the case with respect to the full length in the circumferential direction of the inner peripheral surface of the case is 0.1 to 0.6.
However, Tamada teaches (see fig. 14A above) a total ratio of length in the circumferential direction in which each of the support pieces comes into contact with the inner peripheral surface of the device (if W=10mm since there are two contact points 2*W=20mm) with respect to the full length in the circumferential direction of the inner peripheral surface of the device (if  D=10mm full length is approximately 3*D+2*W=50mm) is 0.1 to 0.6 (therefore total ratio is appoximately 20mm/50mm=0.4, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamb and provide a total ratio of length in the circumferential direction in which each of the support pieces comes into contact with the inner peripheral surface of the case with respect to the full length in the circumferential direction of the inner peripheral surface of the case is 0.1 to 0.6 as taught by Tamada in order to provide a low cost, lightweight energy absorber that reduces local variation in energy-absorbing property (Tamada, ¶ 34; ¶ 35).
Regarding claim 7/2/1, Lamb teaches the device of claim 2 but does not explicitly teach a ratio of the full length in the circumferential direction of the device in which the easily deformable part is disposed with respect to the full length in the circumferential direction of the inner peripheral surface of the case is 0.25 or more.
However, Tamada teaches (see fig. 14A above) a ratio of the full length in the circumferential direction of the device in which the easily deformable part (28) is disposed (W=10mm full length is approximately 2*W=20mm) with respect to the full length in the circumferential direction of the inner peripheral surface of the device (if  D=10mm full length is approximately 3*D+2*W=50mm) is 0.25 or more (therefore total ratio is appoximately 20mm/50mm=0.4, see ¶ 62 to ¶ 63 for cited dimensions) in order to provide a low cost, lightweight energy absorber that reduces local variation in energy-absorbing property (Tamada, ¶ 34; ¶ 35).

Regarding claim 10/3/2/1, Lamb in view of Tamada teaches the device of claim 3 but does not explicitly teach a ratio of the length in the circumferential direction between the plurality of support pieces adjacent in the circumferential direction along the inner peripheral surface of the case with respect to a distance in the radial direction from the inner peripheral surface of the case to a bottom of the space is 1 to 2.
However, Tamada teaches (see fig. 14A above) a ratio of the length in the circumferential direction between the plurality of support pieces (28) (length with support pieces [28} is D= 10mm) adjacent in the circumferential direction along the inner peripheral surface of the device with respect to a distance in the radial direction (H=10mm) from the inner peripheral surface of the device to a bottom of the space is 1 to 2 (D=10mm; H=10mm, therefore D/H = 1, see ¶ 62 to ¶ 63 for cited dimensions) in order to provide a low cost, lightweight energy absorber that reduces local variation in energy-absorbing property (Tamada, ¶ 34; ¶ 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamb in view of Tamada and provide a ratio of the length in the circumferential direction 
Regarding claim 11/3/2/1, Lamb in view Tamada teaches the device of claim 3 but does not explicitly teach a total ratio of length in the circumferential direction in which each of the support pieces comes into contact with the inner peripheral surface of the case with respect to the full length in the circumferential direction of the inner peripheral surface of the case is 0.1 to 0.6.
However, Tamada further teaches (see fig. 14A above) a total ratio of length in the circumferential direction in which each of the support pieces comes into contact with the inner peripheral surface of the device (if W=10mm since there are two contact points 2*W=20mm) with respect to the full length in the circumferential direction of the inner peripheral surface of the device (if  D=10mm full length is approximately 3*D+2*W=50mm) is 0.1 to 0.6 (therefore total ratio is appoximately 20mm/50mm=0.4, see ¶ 62 to ¶ 63 for cited dimensions) in order to provide a low cost, lightweight energy absorber that reduces local variation in energy-absorbing property (Tamada, ¶ 34; ¶ 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamb in view of Tamada and provide a total ratio of length in the circumferential direction in which each of the support pieces comes into contact with the inner peripheral surface of 
Regarding claim 13/3/2/1, Lamb in view of Tamada teaches the device of claim 3 but does not explicitly teach a ratio of the full length in the circumferential direction of the device in which the easily deformable part is disposed with respect to the full length in the circumferential direction of the inner peripheral surface of the case is 0.25 or more.
However, Tamada further teaches (see fig. 14A above) a ratio of the full length in the circumferential direction of the device in which the easily deformable part (28) is disposed (W=10mm full length is approximately 2*W=20mm) with respect to the full length in the circumferential direction of the inner peripheral surface of the device (if  D=10mm full length is approximately 3*D+2*W=50mm) is 0.25 or more (therefore total ratio is appoximately 20mm/50mm=0.4, see ¶ 62 to ¶ 63 for cited dimensions) in order to provide a low cost, lightweight energy absorber that reduces local variation in energy-absorbing property (Tamada, ¶ 34; ¶ 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamb in view of Tamada and provide a ratio of the full length in the circumferential direction of the device in which the easily deformable part is disposed with respect to the full length in the circumferential direction of the inner peripheral surface of the case is 0.25 or more 
Regarding claim 14/3/2/1, Lamb in view Tamada teaches the device of claim 3, Lamb further teaches (see figs. 2 and 5 above) the easily deformable part (60) includes: a dispersion dissipation damping part (this is a function of the elastic deformable material) that disperses the vibration and dissipates the22SH GA 9907 dispersed vibration; and a material damping part (this is a function of the elastic deformable material) that dissipates the vibration by friction between molecules when the easily deformable part is deformed (Abstract; ¶ 5; ¶ 9; ¶ 19; ¶ 27 to ¶ 29).
Regarding claim 15/4/2/1, Lamb in view Tamada teaches the device of claim 4 but does not explicitly teach a total ratio of length in the circumferential direction in which each of the support pieces comes into contact with the inner peripheral surface of the case with respect to the full length in the circumferential direction of the inner peripheral surface of the case is 0.1 to 0.6.
However, Tamada further teaches (see fig. 14A above) a total ratio of length in the circumferential direction in which each of the support pieces comes into contact with the inner peripheral surface of the device (if W=10mm since there are two contact points 2*W=20mm) with respect to the full length in the circumferential direction of the inner peripheral surface of the device (if  D=10mm full length is approximately 3*D+2*W=50mm) is 0.1 to 0.6 (therefore total ratio is appoximately 20mm/50mm=0.4, see ¶ 62 to ¶ 63 for cited dimensions) in order to provide a low cost, lightweight energy absorber that reduces local variation in energy-absorbing property (Tamada, ¶ 34; ¶ 35).
.
Allowable Subject Matter
10.	Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Maurer (U.S. PGPub No. 20050200062) teaches an article of manufacture with a layer with a plurality of corrugations to form an energy absorbing structure, where each corrugation has a floor and two walls connecting the floor to the base layer and the length of each corrugation is longer than the widest width of the corrugation. The present invention also includes an energy absorbing structure with a multi-layer energy absorber having a layer with a plurality of surface features and a second layer with a second plurality of surface features wherein the surface features of one layer are nested 
Pack (U.S. PGPub No. 20200083778) teaches an integrated power electronics component configured for mitigating noise, vibration, and harshness includes a case formed from metal and configured to dampen a sound wave having a first frequency and a first amplitude and propagatable in a first direction. The case has a first surface and a second surface spaced apart from the first surface, a first stiffness, and a first strength, and the first and second surfaces include a structure defining a plurality of recessions therein. The component includes a cured polymer formed from a composition disposed on at least one of the first and second surfaces in each of the recessions to thereby dampen the sound wave in the first direction and in a second direction that is perpendicular to the first direction to a second frequency that is less than the first frequency and a second amplitude that is less than the first amplitude.
Thawani (U.S. PGPub No. 20200080617) teaches a motor for driving a fan in a heating and/or cooling system includes a motor body, a motor cover, and an isolator. The isolator damps vibrations passed from the motor body to the motor cover. The isolator includes two isolating elements connected by a bridge. At least one of the two isolating elements includes at least two corners in a cross-sectional view.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834